Citation Nr: 1817621	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-41 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right ankle strain and right ankle tendon repair (right ankle disability).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel
INTRODUCTION

The Veteran served on active duty from October 1995 to October 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is associated with the claims file.   


FINDING OF FACT

After resolving reasonable doubt in favor of the Veteran, the right ankle disability, currently diagnosed as right ankle strain and right ankle tendon repair, had its onset in service.   


CONCLUSION OF LAW

The criteria for service connection for right ankle disability, currently diagnosed as right ankle strain and right ankle tendon repair, have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  

The Veteran contends that he injured and sought medical treatment for his right ankle during service in November 1996.  He further states that he has experienced pain of the right ankle since the in-service injury.   See May 2016 Board hearing transcript.  

He has submitted three statements from service members who remember his in-service right ankle symptoms.  A May 2016 statement from a service member states that he witnessed the November 1996 right ankle injury.  He states that they could no longer play golf together during service after the injury because of the Veteran's right ankle pain.  Two additional statements from service members, dated December 2014, state that the Veteran injured his right ankle during service and that his ankle was bruised and discolored for several weeks after the incident. 

The service treatment records primarily reference a left ankle injury from November 1996.  He was diagnosed with left ankle eversion injury and sprain.  However, another November 1996 service treatment record notes that the Veteran was seen for follow-up of the right ankle but then only discusses symptoms of the left ankle.  

In light of the Veteran and the service members lay statements regarding an in-service right ankle injury, the notation of both a right and left ankle injury in the service treatment records, and the Veteran's testimony that he only injured his right ankle and not his left ankle, the Board finds that the Veteran had an in-service right ankle injury.  

The Veteran was afforded a VA examination in March 2013.  The examiner diagnosed the Veteran with right ankle strain and right ankle tendon repair.  He opined that it is less likely than not that the right ankle disability is related to service, in part, because the service treatment records are silent for a right ankle injury.  This medical opinion is inadequate as the examiner did not discuss the November 13, 1996 service treatment record that states that the Veteran was seen for follow up for right ankle.  

What remains in this case, without the March 2013 medical opinion, are the competent and credible lay statements that the Veteran injured his right ankle during service, the Veteran's competent and credible statements that he experienced right ankle pain since service, and the May 2016 lay statement from a service member who states that the Veteran had to stop playing golf during service due to his ongoing right ankle pain.  At a minimum, the evidence is at least in equipoise as to whether the currently diagnosed right ankle disability is due to his military service.  Accordingly, service connection for right ankle strain and right ankle tendon repair is warranted.  38 C.F.R. §§ 3.102, 3.303.          

ORDER

Service connection for right ankle strain and right ankle tendon repair is granted.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


